11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Justin Smith and Richard Heredia,             * From the 161st District Court
                                               of Ector County,
                                               Trial Court No. B-16-07-0672-CV.

Vs. No. 11-17-00249-CV                        * August 30, 2019

Directru Assests Management, LLC              * Memorandum Opinion by Stretcher, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)


      This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against Justin Smith and Richard Heredia.